Exhibit 10.1

AMENDMENT NO. 8 TO CREDIT AGREEMENT




 

THIS AMENDMENT NO. 8 TO CREDIT AGREEMENT (this "Amendment") is entered into as
of June 28, 2013 by and among the Lenders identified on the signature pages
hereof (such Lenders, together with their respective successors and permitted
assigns, are referred to hereinafter each individually as a "Lender" and
collectively as the "Lenders"), WELLS FARGO CAPITAL FINANCE, LLC, formerly known
as Wells Fargo Foothill, LLC, a Delaware limited liability company, as the
arranger and administrative agent for the Lenders (in such capacity, "Agent")
and NAVARRE CORPORATION, a Minnesota corporation ("Borrower").




WHEREAS, Borrower, Agent, and Lenders are parties to that certain Credit
Agreement dated as of November 12, 2009 (as amended, restated, supplemented or
otherwise modified from time to time, the "Credit Agreement"); and




WHEREAS, in connection with the foregoing, Borrower, Agent and Lenders have
agreed to amend the Credit Agreement in certain respects;




NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:




1.     Defined Terms. Unless otherwise defined herein, capitalized terms used
herein shall have the meanings ascribed to such terms in the Credit Agreement.




2.     Amendments to Credit Agreement: Subject to the satisfaction of the
conditions set forth in Section 5 below and in reliance upon the representations
and warranties of Borrower set forth in Section 6 below, the Credit Agreement is
hereby amended in the following respects:




(a)     Section 7(c) of the Credit Agreement is amended and restated in its
entirety as follows:




(c)     Capital Expenditures. Make Capital Expenditures (excluding the amount,
if any, of Capital Expenditures made with Net Cash Proceeds reinvested pursuant
to the proviso in Section 2.4(e)(ii)) in any fiscal year in an amount less than
or equal to, but not greater than, the amount set forth in the following table
for the applicable period:




Fiscal Year ending
March 31, 2013

Fiscal Year ending
March 31, 2014

Fiscal Year ending
March 31, 2015
and each Fiscal Year thereafter

$4,000,000

$11,000,000

$4,000,000

 

(b)     Schedule 1.1 of the Credit Agreement is amended by amending the and
restating the defined term "EBITDA" set forth therein in its entirety as
follows:

 

 
 

--------------------------------------------------------------------------------

 

 


"EBITDA" means, with respect to any Person for any fiscal period, without
duplication, an amount equal to (a) consolidated net income of such Person for
such period, determined in accordance with GAAP, minus (b) the sum of (i) income
tax credits, (ii) interest income, (iii) gain from extraordinary items for such
period, (iv) any aggregate net gain (but not any aggregate net loss) during such
period arising from the sale, exchange or other disposition of capital assets by
such Person (including any fixed assets, whether tangible or intangible, all
inventory sold in conjunction with the disposition of fixed assets and all
securities), (v) any gains resulting from fluctuations in currency exchange
rates, and (vi) any other non-cash gains that have been added in determining
consolidated net income, in each case to the extent included in the calculation
of net income of such Person for such period in accordance with GAAP, but
without duplication, plus (c) the sum of (i) any provision for income taxes,
(ii) Interest Expense, (iii) non-cash loss from extraordinary items for such
period, (iv) depreciation and amortization for such period (other than
amortization with respect to Vendor Advances and Production Costs),
(v) amortized debt discount for such period, (vi) the amount of any deduction to
consolidated net income as the result of any grant to any members of the
management of such Person of any Stock, (vii) any losses resulting from
fluctuations in currency exchange rates, (viii) out-of-pocket cash transaction
expenses incurred in connection with the Speed Merger and the Seventh Amendment
and the transactions consummated in connection therewith to the extent reflected
on a sources and uses reasonably acceptable to Agent delivered by Borrower to
Agent on or about the Seventh Amendment Closing Date, (ix) out-of-pocket
personnel and professional fees consisting of severance and other related
personnel costs, professional fees, contractors, training and recruiting
incurred during the fiscal year of Borrower ending March 31, 2014 in connection
with moving the headquarters of Borrower from Minneapolis, Minnesota to Dallas,
Texas in an aggregate amount not to exceed the maximum amount therefor set forth
as item (1) on Schedule M-1 to the Credit Agreement, (x) out-of-pocket physical
moving expenses and transportation expenses and related expenses incurred during
the fiscal year of Borrower ending March 31, 2014 in connection with moving the
headquarters of Borrower from Minneapolis, Minnesota to Dallas, Texas (and
moving certain assets to Columbus, Ohio) in an aggregate amount not to exceed
the maximum amount therefor set forth as item (2) on Schedule M-1 to the Credit
Agreement, and (xi) out-of-pocket lease breakage and facility costs incurred
during the fiscal year of Borrower ending March 31, 2014 in connection with the
early termination or cancellation of the leases of Borrower for the headquarters
location of Borrower located in Minneapolis, Minnesota in connection with moving
the headquarters of Borrower to Dallas, Texas in an aggregate amount not to
exceed the maximum amount therefor set forth as item (3) on Schedule M-1 to the
Credit Agreement, in each case to the extent included in the calculation of
consolidated net income of such Person for such period in accordance with GAAP,
but without duplication. For purposes of this definition, the following items
shall be excluded in determining consolidated net income of a Person: (1) the
income (or deficit) of any other Person accrued prior to the date it became a
Subsidiary of, or was merged or consolidated into, such Person or any of such
Person’s Subsidiaries; (2) the income (or deficit) of any other Person (other
than a Subsidiary) in which such Person has an ownership interest, except to the
extent any such income has actually been received by such Person in the form of
cash dividends or distributions; (3) the undistributed earnings of any
Subsidiary of such Person to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any contractual obligation or requirement of law
applicable to such Subsidiary; (4) any restoration to income of any contingency
reserve, except to the extent that provision for such reserve was made out of
income accrued during such period; (5) any write-up of any asset; (6) any net
gain from the collection of the proceeds of life insurance policies; (7) any net
gain arising from the acquisition of any securities, or the extinguishment,
under GAAP, of any Indebtedness, of such Person, (8) in the case of a successor 
to such Person by consolidation or merger or as a transferee of its assets, any
earnings of such successor prior to such consolidation, merger or transfer of
assets, and (9) any deferred credit representing the excess of equity in any
Subsidiary of such Person at the date of acquisition of such Subsidiary over the
cost to such Person of the investment in such Subsidiary. Notwithstanding
anything to the contrary contained herein, for each of the calendar months set
forth below, EBITDA shall be deemed to be the amount set forth below opposite
such month:

 

 
 

--------------------------------------------------------------------------------

 

 


Calendar Month

EBITDA

January, 2012

($192,000)

February, 2012

$624,000

March, 2012

$1,209,086

April, 2012

$107,964

May, 2012

$165,552

June, 2012

$271,168

July, 2012

($79,053)

August, 2012

$767,000

September, 2012

$1,545,000

 




(c)     A new Schedule M-1 (Moving Expense Addbacks) is added to the Credit
Agreement in its appropriate order in the form attached as Schedule M-1 hereto.




3.     Continuing Effect. Except as expressly set forth in Section 2 of this
Amendment, nothing in this Amendment shall constitute a modification or
alteration of the terms, conditions or covenants of the Credit Agreement or any
other Loan Document, or a waiver of any other terms or provisions thereof, and
the Credit Agreement and the other Loan Documents shall remain unchanged and
shall continue in full force and effect, in each case as amended hereby.

 

 
 

--------------------------------------------------------------------------------

 

 


4.     Reaffirmation and Confirmation. Borrower hereby ratifies, affirms,
acknowledges and agrees that the Credit Agreement and the other Loan Documents
represent the valid, enforceable and collectible obligations of Borrower, and
further acknowledges that there are no existing claims, defenses, personal or
otherwise, or rights of setoff whatsoever with respect to the Credit Agreement
or any other Loan Document. Borrower hereby agrees that this Amendment in no way
acts as a release or relinquishment of the Liens and rights securing payments of
the Obligations. The Liens and rights securing payment of the Obligations are
hereby ratified and confirmed by Borrower in all respects.

  


5.     Conditions to Effectiveness. This Amendment shall become effective upon
the satisfaction of each of the following conditions precedent, each in form and
substance acceptable to Agent:




(a)     Agent shall have received a fully executed copy of this Amendment (along
with the Consent and Reaffirmation attached hereto);




(b)     Agent shall have received the Eighth Amendment Fee (as defined below),
which may be charged by the Agent to the Loan Account as an Advance on the date
hereof; and




(c)     No Default or Event of Default shall have occurred and be continuing on
the date hereof or as of the date of the effectiveness of this Amendment.




6.     Representations and Warranties. In order to induce Agent and Lenders to
enter into this Amendment, Borrower hereby represents and warrants to Agent and
Lenders that, after giving effect to this Amendment:




(a)     All representations and warranties contained in the Credit Agreement and
the other Loan Documents are true and correct on and as of the date of this
Amendment, in each case as if then made, other than representations and
warranties that expressly relate solely to an earlier date (in which case such
representations and warranties were true and correct on and as of such earlier
date);




(b)     No Default or Event of Default has occurred and is continuing; and




(c)     This Amendment and the Credit Agreement, as modified hereby, constitute
legal, valid and binding obligations of Borrower and are enforceable against
Borrower in accordance with their respective terms.




7.     Eighth Amendment Fee. To induce Agent and Lenders to enter into this
Amendment, Borrower hereby agrees to pay to Agent, for the benefit of Lenders, a
non-refundable fee on the date hereof equal to $35,000 (the "Eighth Amendment
Fee"), which shall be fully-earned and due and payable on the date hereof and
shall be in addition to and not in substitution of any and all other fees
previously paid by Borrower to Agent and/or Lenders pursuant to the Loan
Documents and any other fees subsequently required to be paid by Borrower to
Agent and/or Lenders pursuant to the Loan Documents. Borrower hereby authorizes
Agent to charge the Eight Amendment Fee to the Loan Account as an Advance on the
date hereof.

 

 
 

--------------------------------------------------------------------------------

 

 


8.     Miscellaneous.




(a)     Expenses. Borrower agrees to pay on demand all Lender Group Expenses of
Agent (including, without limitation, the fees and expenses of outside counsel
for Agent) in connection with the preparation, negotiation, execution, delivery
and administration of this Amendment and all other instruments or documents
provided for herein or delivered or to be delivered hereunder or in connection
herewith. All obligations provided herein shall survive any termination of this
Amendment and the Credit Agreement as modified hereby.




(b)     Governing Law. This Amendment shall be a contract made under and
governed by the internal laws of the State of Illinois.




(c)     Counterparts. This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Amendment. Delivery of an executed counterpart of this Amendment by
facsimile or electronic mail shall be equally effective as delivery of an
original executed counterpart of this Amendment.




9.     Release.




(a)     In consideration of the agreements of Agent and Lenders contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Borrower and each Guarantor (by its execution and
delivery of the attached Consent and Reaffirmation), on behalf of itself and its
successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably releases, remises and forever discharges Agent
and Lenders, and their successors and assigns, and their present and former
shareholders, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents and other representatives (Agent, each
Lender and all such other Persons being hereinafter referred to collectively as
the "Releasees" and individually as a "Releasee"), of and from all demands,
actions, causes of action, suits, covenants, contracts, controversies,
agreements, promises, sums of money, accounts, bills, reckonings, damages and
any and all other claims, counterclaims, defenses, rights of set-off, demands
and liabilities whatsoever (individually, a "Claim" and collectively, "Claims")
of every name and nature, known or unknown, suspected or unsuspected, both at
law and in equity, which Borrower, any Guarantor or any of their respective
successors, assigns, or other legal representatives may now or hereafter own,
hold, have or claim to have against the Releasees or any of them for, upon, or
by reason of any circumstance, action, cause or thing whatsoever in relation to,
or in any way in connection with any of the Credit Agreement, or any of the
other Loan Documents or transactions thereunder or related thereto which arises
at any time on or prior to the day and date of this Amendment.




(b)     Each of Borrower and each Guarantor understands, acknowledges and agrees
that the release set forth above may be pleaded as a full and complete defense
and may be used as a basis for an injunction against any action, suit or other
proceeding which may be instituted, prosecuted or attempted in breach of the
provisions of such release.




(c)     Each of Borrower and each Guarantor agrees that no fact, event,
circumstance, evidence or transaction which could now be asserted or which may
hereafter be discovered shall affect in any manner the final, absolute and
unconditional nature of the release set forth above.

 

 
 

--------------------------------------------------------------------------------

 

 


[signature pages follow]

 

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.

 

  NAVARRE CORPORATION, a Minnesota corporation                      By: /s/     
Name:        Title:    

 

 
 

--------------------------------------------------------------------------------

 

 

 

  WELLS FARGO CAPITAL FINANCE, LLC, formerly known as Wells Fargo Foothill, LLC,
a Delaware limited liability company, as Agent and as a Lender                 
    By: /s/      Name:     Title:    

 